Citation Nr: 0836245	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-10 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for tinnitus, claimed as 
secondary to service connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel

INTRODUCTION

The veteran had active service from September 1967 until 
September 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

The appellant provided testimony at an April 2008 hearing 
before the undersigned.  A transcript of that proceeding is 
associated with the claims folder. 
 

FINDING OF FACT

The veteran's tinnitus is causally or etiologically related 
to bilateral hearing loss.   


CONCLUSION OF LAW

Tinnitus is proximately due to or the result of a service 
connected disease or injury. 38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2007). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (207); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (fed. Cir. 2006).  

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the rating and effective date to be assigned, the RO will 
address this matter in effectuating the award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Discussion

The veteran contends that his tinnitus was incurred as a 
result of his service connected bilateral hearing loss, or in 
the alternative, a result of his noise exposure during 
service.  The veteran's DD Form 214 shows that he worked as a 
Construction Machine Operator.  He contends that he was 
exposed to noise as a result of combat, as well as from the 
operation of bulldozers and heavy equipment without the use 
of hearing protection.  The veteran does concede significant 
post-service and recreational noise exposure; he described 
driving a truck while working construction with the use of 
hearing protection and hunting without the use of hearing 
protection.  The veteran believes that the ringing in his 
ears began in the early seventies, a few years after 
separation from service, and continued to worsen 
subsequently.      

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.           38 
U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.                   
38 C.F.R. § 3.303(b).  However, continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board has reviewed all of the evidence in the appellant's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.

The veteran is currently service connected for bilateral 
hearing loss.  The present appeal involves the veteran's 
claim for service connection for tinnitus, to include as 
secondary to his service connected bilateral hearing loss.  
The veteran's service treatment records are silent with 
respect to any complaints, treatment, or diagnoses of 
tinnitus.  The veteran's August 1970 separation examination 
prior to discharge did not provide an audiometric 
examination, however, it was also negative for complaints, 
treatment, or diagnoses of tinnitus.  Regarding tinnitus, the 
first complaint of record is in January 2006 during the VA 
audiometric examination, approximately 35 years after 
separation from service.  

The veteran was afforded a VA audiometric examination by an 
audiologist in January 2006.  The audiologist diagnosed the 
veteran with bilateral hearing loss and constant tinnitus of 
the right ear.  After reviewing the claims file, the 
audiologist concluded that it was at least as likely as not 
that the veteran's hearing loss was the result of noise 
exposure due to service.  However, the examiner indicated 
that the veteran only reported tinnitus of the right ear for 
the past four to five years.  The examiner opined that it was 
not likely that the veteran's tinnitus was the result of 
noise exposure in service.

An August 2007 statement from D.S.T., M.D., showed that the 
veteran had bilateral high frequency sensorineural hearing 
loss that was possibly due to noise exposure either in 
Vietnam or afterward.  Dr. T. opined that the ringing in the 
veteran's right ear was the result of his sensorineural 
hearing loss, also due to noise exposure either in Vietnam or 
afterward.  Significantly, in a March 2008 statement, Dr. T. 
stated that based upon a review of the VA claims file and 
service medical record, that the veteran's most significant 
noise exposure in his life occurred during his military 
career.  In addition, Dr. T. found the veteran's tinnitus to 
be related to his sensorineural hearing loss and opined that 
if his sensorineural hearing loss was noise induced, that it 
was most likely caused by noise exposure during service.  

The veteran was afforded a hearing before the Board in April 
2008.  In his hearing testimony, the veteran indicated that 
he was exposed to noise during service based upon his 
Military Occupational Specialty (MOS), as a Combat Engineer 
and due to his involvement in combat.  The veteran also 
stated that he currently has ringing in his right ear, which 
he first noticed in the early to mid seventies.  

The Board acknowledges that there are conflicting medical 
opinions as to whether the veteran's tinnitus is directly 
related to noise he was exposed to during service. However, 
there is an uncontroverted private medical opinion that 
relates the veteran's tinnitus to his service connected 
hearing loss.  As such, the Board need not resolve the 
conflicting medical opinions as to whether the tinnitus is 
directly related to noise exposure.  The Board notes that 
both the private physician and the VA audiologist appear to 
have been familiar with the veteran's medical history.  The 
veteran's private physician believes that the veteran's 
tinnitus is related to his sensorineural hearing loss and 
opined that if his sensorineural hearing loss was noise 
induced, that it was most likely caused by noise exposure 
during service.  On the other hand, the VA audiologist who 
conducted the January 2006 audiometric examination proferred 
no opinion as to a causal connection between the veteran's 
tinnitus and his service-connected hearing loss.  

Therefore, the Board finds that the preponderance of the 
evidence supports the veteran's claim that his tinnitus is 
related to his service connected hearing loss.  Accordingly, 
the Board finds that service connection is warranted for 
tinnitus. 


ORDER

Service connection for tinnitus is granted.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


